DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Peter Law on August 9, 2022. Attorney Law and Examiner also discussed claims 1-20 and 22, and attorney Law agreed for cancellation of claims 1-20 and 22, from which claims 1 and 13 are independent claims.
4.	The application has been amended as follows: 
1-20. 	(Canceled).
21. 	(Currently Amended) 












A method comprising:
storing, by a processor, a plurality of transaction information in a data store;
receiving, by the processor, from a mobile device and via a computer system of a merchant, a scan of a return request identifier for an item, wherein the scan of the return request identifier comprises a merchant identifier; 
determining, by the processor that no transaction information associated with the return request identifier is stored in the data store; 
based on the determination, identifying, by the processor, a merchant using the received merchant identifier;
querying, by the processor, a computer system of the identified merchant;
receiving, by the processor, and from the computer system of the identified merchant, the transaction information associated with the return request identifier, wherein the transaction information includes information of the item; 
displaying, by the processor, on a user interface of the mobile device, the information of the item;
receiving, by the processor, a selection of the information of the item, via the user interface; 
determining, by the processor, that the item is eligible for return in response to the received selection;  
based on the determination that the item is eligible for return, generating, by the processor, a return code; and
displaying, by the processor, the return code on the user interface.
22. (Canceled)
23. 
















(Currently Amended) A system comprising:
a processor;
a data store in communication with the processor;
a memory storing instructions that when executed by the processor, causes the processor to perform the steps of:
storing a plurality of transaction information in the data store;
receiving from a mobile device and via a computer system of a merchant, a scan of a return request identifier for an item, wherein the scan of the return request identifier comprises a merchant identifier; 
determining that no transaction information associated with the return request identifier is stored in the data store; 
based on the determination, identifying a merchant using the received merchant identifier;
querying a computer system of the identified merchant; 
receiving from the computer system of the identified merchant, the transaction information associated with the return request identifier, wherein the transaction information includes information of the item; 
displaying on a user interface of the mobile device, the information of the item; 
receiving a selection of the information of the item, via the user interface; 
determining that the item is eligible for return in response to the received selection;  
based on the determination that the item is eligible for return, generating a return code; and
displaying the return code on the user interface.
Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is GB2552329A to Hooley, US2018/0107978A1 to Drey, and US2018/0349846A1 to Sever et al.
The prior art of record fails to teach or disclose at least “storing, by a processor, a plurality of transaction information in a data store; receiving, by the processor, from a mobile device and via a computer system of a merchant, a scan of a return request identifier for an item, wherein the scan of the return request identifier comprises a merchant identifier; determining, by the processor that no transaction information associated with the return request identifier is stored in the data store; based on the determination, identifying, by the processor, a merchant using the received merchant identifier; querying, by the processor, a computer system of the identified merchant;.” 

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANULLA ABDULLAEV whose telephone number is (571)272-4367. The examiner can normally be reached Monday-Friday 9:30AM -4:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANULLA ABDULLAEV/Examiner, Art Unit 3692                                                                                                                                                                                                        
/CALVIN L HEWITT II/Supervisory Patent Examiner, Art Unit 3692